Matter of Triborough Bridge & Tunnel Auth. Superior Officers Benevolent Assn. v Triborough Bridge & Tunnel Auth. (2022 NY Slip Op 03218)





Matter of Triborough Bridge & Tunnel Auth. Superior Officers Benevolent Assn. v Triborough Bridge & Tunnel Auth.


2022 NY Slip Op 03218


Decided on May 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2022

Before: Mazzarelli, J.P., Oing, Moulton, González, Kennedy, JJ. 


Index No. 652171/20 Appeal No. 15955-15955A Case No. 2021-01910 

[*1]In the Matter of Triborough Bridge and Tunnel Authority Superior Officers Benevolent Association, Petitioner-Appellant,
vTriborough Bridge and Tunnel Authority, Respondent-Respondent.


Davis & Ferber, Islandia (Christopher S. Rothemich of counsel), for appellant.
Proskauer Rose LLP, New York (Neil H. Abramson of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered April 23, 2021, which denied petitioner's motion to hold respondent in contempt for violating a prior decision and order, same court and Justice, entered November 18, 2020, confirming a final arbitration award, unanimously affirmed, without costs.
The actions for which petitioner seeks to hold respondent in contempt are outside the scope of the arbitration award, which did not discuss or determine respondent's right to redeploy other categories of sergeants. Thus, as the court found, petitioner cannot demonstrate the required showing of a violation of a clear and unequivocal court mandate to support a finding of civil contempt (see El-Dehdan v El-Dehdan, 26 NY3d 19, 29 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 17, 2022